Citation Nr: 1538284	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case has previously been before the Board, most recently in September 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the issue of entitlement to service connection for tinnitus was remanded for additional development in September 2014.  However, a review of the record shows that the Veteran was granted entitlement to service connection for tinnitus in a December 2014 rating decision.  As there is no indication that the Veteran has disagreed with the rating or effective date assigned in that decision, it is considered to be a complete grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.   


FINDING OF FACT

Bilateral hearing loss disability is not etiologically related to the Veteran's active service and bilateral sensorineural hearing loss was not shown to be present within one year of the Veteran's separation from active service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service and the incurrence or aggravation of sensorineural hearing loss during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in June 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include certain cardiac disabilities and endocrinopathies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that his bilateral hearing loss disability was caused by acoustic trauma sustained during active service.  Specifically, the Veteran has reported that he was routinely exposed to hazardous noise in the course of his duties as a cannoneer while serving in the Republic of Vietnam.  

A review of the record shows that the Veteran's military occupational specialty (MOS) while in active service was rocket crewman.  The Veteran's SPRs specifically state that the Veteran served as a cannoneer while in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran experienced acoustic trauma during active service.  

The STRs are silent for complaints of, or treatment for, bilateral hearing loss disability.  A review of the Veteran's September 1967 entrance audiogram shows that the Veteran had hearing acuity that fell just outside what is considered normal.  Additionally, the Veteran was afforded an audiogram at his September 1969 separation examination.  The Veteran's hearing acuity was within normal limits at the time of his separation.  

A review of the post-service medical evidence of record shows that the Veteran was afforded an audiogram by his employer in October 1984.  At that time, the Veteran was shown to have bilateral hearing loss disability for VA purposes.  However, that audiogram was conducted more than 15 years following the Veteran's separation from active service.  There is no indication from the record that the Veteran had hearing loss for VA purposes at any time prior to October 1984.  Further, the Veteran has not alleged that he has had decreased hearing acuity since his active service.  

In July 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported in-service exposure to hazardous noise in the form of large and small arms fire and combat related noise.  The Veteran also reported that he first experienced a decrease in hearing acuity approximately 15 years prior to his examination (approximately 1992) and that it had gotten progressively worse since that time.  The examiner confirmed the diagnosis of bilateral hearing loss.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was the result of his military service.  In this regard, the examiner noted that the Veteran's hearing was within normal limits at the time of his separation from active service, with no threshold being above 10 decibels.  Further, the examiner noted that by the Veteran's own report, he did not experience an onset of difficulty hearing until many years after his separation from active service.  The examiner also noted that based on a study conducted by the Institute of Medicine, there was no evidence of delayed onset of noise induced hearing loss.  

The Board finds that the July 2007 VA audiology evaluation and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In August 2013, the Veteran was afforded another VA audiology evaluation.  At that time, the examiner again diagnosed bilateral hearing loss disability.  In October 2014, the claims file was returned to the examiner for an opinion regarding aggravation of a pre-service disability.  However, the Board finds that hearing loss was not noted on entry and there is not clear and unmistakable evidence to rebut the presumption of soundness, and thus, the question of whether any pre-existing hearing loss was aggravated in service is not relevant.  

Further, while the Veteran is competent to report symptoms of hearing loss, he is not competent to link his current diagnosis of hearing loss to acoustic trauma sustained while in active service.  An opinion of that nature requires medical expertise and clinical testing and knowledge that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Additionally, the Board notes that there is no indication from the record that the Veteran had sensorineural hearing loss to a compensable degree within one year of his separation from active service.  In fact, there are no audiometric testing results showing bilateral hearing loss disability for VA purposes until October 1984, approximately 15 years following his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


